Title: John Patterson to the American Commissioners, 29 December 1778
From: Patterson, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honourable Gentlemen
St Martins. 29th. Decer. 1778
As Ambassedors of the United-States of America, of which I am a Subject, I make bold to address my-self to you, on the present occassion, I arrivd. at Bordoux the 18th Septr. last from Baltimore with my Brig the General Lee’ with a cargo of Tobacco, consignd. to Messrs. Tessier George & Co. of that place, where unfortunately two of my Men run away which Obliged. me to remain much Longer than I had occasion at Bordoux, in order to try either to get back my men who entered on board an American-Privateer, or else to replace them with others but without affect, however as I was to take in a Cargo of Salt, at St. Martins, I was in hopes to get Men, either here or in Rochelle & applyd. to Messrs. Fairholme & Luther of St. Martins, on that account who spoke to the Commissioners of this place & at Rochelle, the latter of whome informed them amongst the Prisoners taken in different English Ships their were some foreigners such as Danes, Portigies & others but the Commissary of Rochelle could not take upon him to give up any of them without an order from Mr De Sartine Minister of war, on which account Messiers. Fairholme & Luther writes to that Gentleman this day. I therefore most humbly request your honours will be so good as to Strengthen their Demand to the Minister, by your assistance, as otherways, it will be impossible for me to proceed on my Voyage back to Baltimore, by reason of the want of hands, to work my Vessell—
In expectation of the Honnour of your Answer & your kind intersession on this occasion I remain with the utmost respect, Honourable Gentlemen Your Most humble Servant
John Patterson
 
Endorsed by John Adams: John Patterson
Notation: 29 Dec 1778
